THIRD AMENDMENT TO CREDIT AND SECURITY AGREEMENT



 

THIS THIRD AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this "Amendment") is made
as of December 17, 2009, by and between INTL GLOBAL CURRENCIES LIMITED, a
corporation organized under the laws of the United Kingdom (the "Borrower") and
BANK OF AMERICA, N.A., a national banking association (the "Lender").

Recitals

Pursuant to that certain Credit and Security Agreement dated as of December 8,
2006 between the Lender and the Borrower, as amended by that certain First
Amendment to Credit and Security Agreement dated as of February 29, 2008 and
that certain Second Amendment to Credit and Security Agreement dated as of July
29, 2008 (as the same may from time to time be amended, restated, supplemented,
or otherwise modified, the "Credit Agreement"), the Lender established a
revolving credit facility pursuant to which the Lender agreed to make advances
to the Borrower from time to time in an aggregate principal amount not to exceed
Twenty Five Million Dollars ($25,000,000) at any one time outstanding.



The Borrower has asked the Lender to extend the maturity date thereof and the
Lender has agreed to do so, provided the parties hereto execute and deliver this
Amendment, among other things.

Agreement



NOW THEREFORE, in consideration of the premises and in order to induce the
Lender to amend the Credit Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:



1. Terms Defined. Unless otherwise defined or stated in this Amendment, each
capitalized term used in this Amendment has the meaning given to such term in
the Credit Agreement (as amended by this Amendment).



2. Amendments to Credit Agreement. The Credit Agreement is, effective as of the
date hereof, hereby amended as follows:



The following definitions set forth in Section 1.1. of the Credit Agreement are
hereby amended and restated to read as follows:



"Applicable Margin" shall mean 3.0% per annum, or 300 basis points.

"BBA Libor Daily Floating Rate" means, at any time, a fluctuating rate of
interest equal to the rate per annum equal to the British Bankers Association
LIBOR Rate ("BBA LIBOR"), as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as selected by the Lender
from time to time) as determined as of each Interest Rate Change Date, for U.S.
Dollar deposits (for delivery on the first day of such interest period) with a
one month term, as adjusted from time to time in the Lender's sole discretion
for reserve requirements, deposit insurance assessment rates and other
regulatory costs.  If such rate is not available at such time for any reason,
then the rate for that interest period will be determined by such alternate
method as reasonably selected by the Lender.

"Libor-Based Rate" means a per annum rate of interest equal at all times to the
sum of the BBA Libor Daily Floating Rate plus the Applicable Margin. The
Libor-Based Rate shall change immediately and contemporaneously with each change
in the BBA Libor Daily Floating Rate.

"London Banking Day" means a day on which banks in London are open for business
and dealing in offshore dollars.

"Revolving Credit Expiration Date" shall mean December 31, 2010, or such later
date as to which the Lender shall, in its discretion, agree to extend the
Revolving Credit Expiration Date.

"Unused Commitment Fee" shall mean the fee paid by the Borrowers to the Lender
pursuant to Section 1.2(i).

"Unused Commitment Fee Percentage" shall mean twenty-five (25) basis points.



Section 1.2

of the Credit Agreement is hereby amended to add the following new subsection
1.2(i) at the end thereof:



(i) Unused Commitment Fee. During the period from the date hereof until the
earlier of the Revolving Credit Expiration Date or the date on which the
Revolving Credit Facility is terminated pursuant to the provisions hereof, the
Borrower shall pay to the Lender an Unused Commitment Fee in a per annum amount
equal to the Unused Commitment Fee Percentage times the average daily unused
portion of the Revolving Credit Amount. Such Unused Commitment Fee shall
commence to accrue on the date hereof and shall be due and payable by the
Borrower quarterly, in arrears, commencing on December 31, 2009, and, on the
last Business Day of each third month thereafter, and on the earlier of the
Revolving Credit Expiration Date or on the date on which the Revolving Credit
Facility is terminated pursuant to Section 7 hereof.



3. Conditions Precedent. The effectiveness of this Amendment is subject to the
satisfaction of each of the following conditions precedent, all of which
conditions precedent must be satisfied on or before the date of this Amendment:



(a) The Lender shall have received this Amendment executed by the parties
hereto, and all fees and expenses called for herein or incurred in connection
with the preparation and execution of this Amendment including, without
limitation all of the attorneys' fees, costs and expenses incurred by the Lender
in connection herewith;



(b) The Lender shall have received the fully executed Confirmation of Continuing
and Unconditional Guaranty of IAHC; and



(c) No Default or Event of Default shall have occurred and be continuing.



4. Representations and Warranties. In order to induce the Lender to enter into
this Amendment, the Borrower hereby represent and warrant to the Lender that as
of the date hereof (a) the execution, delivery and performance of this Amendment
has been authorized by all requisite corporate action on the part of the
Borrower and will not violate any of the Borrower's organizational documents or
bylaws; (b) no Default of Event or Default exists under the provisions of the
Financing Documents which has not been waived by the Lender in writing, (c) all
of the representations and warranties of the Borrower as set forth in the
Financing Documents are true and correct on the date hereof as if the same were
made on the date hereof, (d) no material adverse change has occurred in the
business, financial condition, prospects or operations of the Borrower since the
date of the most recent financial statements of the Borrower furnished to the
Lender in accordance with the provisions of the Financing Documents, and (e)
this Amendment constitutes the legal, valid and binding obligation of the
Borrower, enforceable in accordance with its terms. If any of the foregoing
representations and warranties shall prove to be false, incorrect or misleading
in any material respect, the Lender may, in its absolute and sole discretion,
declare that a default has occurred and exists under the provisions of the
Financing Documents, and the Lender shall be entitled to all of the rights and
remedies set forth in the Financing Documents as the result of the occurrence of
such default.



5. Ratification and No Novation. The Borrower hereby ratifies and confirms all
of its obligations, liabilities and indebtedness under the provisions of the
Note, the Credit Agreement, and the other Financing Documents, as the same may
be amended and modified by this Amendment. The Lender and the Borrower agree
that it is their intention that nothing herein shall be construed to extinguish,
release or discharge or constitute, create or effect a novation of, or an
agreement to extinguish, (a) any of the obligations, indebtedness and
liabilities of the Borrower or any other party under the provisions of the
Financing Documents, or (b) any negative pledge to the Lender. The Borrower
agree that all of the provisions of the Note, the Credit Agreement, and the
other Financing Documents shall remain and continue in full force and effect as
the same may be modified and amended by this Amendment. In the event of any
conflict between the provisions of this Amendment and the provisions of the
Financing Documents, the provisions of this Amendment shall control.



6. Binding Effect. This Amendment shall be binding upon and inure to the benefit
of the Lender, the Borrower, and their respective successors and assigns.



[remainder of page left intentionally blank - signature lines follow]



IN WITNESS WHEREOF, the parties hereto have each caused this Amendment to be
executed and sealed, as of the day and year first above written.



BORROWER:





WITNESS: INTL GLOBAL CURRENCIES LIMITED



 

 

 

//Bruce Fields_________________

By: //Sean M. O'Connor____________ (SEAL)



Bruce Fields Printed Name: Sean M. O'Connor

Title: Director



LENDER:



BANK OF AMERICA, N.A.,

A national banking association



 

 

 

By: //Michael D. Brannan (SEAL)

Michael D. Brannan

Senior Vice President



